Citation Nr: 1505871	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to September 8, 2008 for the award of service connection for coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA), which granted service connection for CAD and assigned a 60 percent rating effective September 8, 2008.  


FINDING OF FACT

VA did not receive a claim from the Veteran for service connection for coronary artery disease prior to September 8, 2008.  



CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 2008 for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107) are not applicable to this claim on appeal because it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Moreover, the Veteran's claim stems from the initial grant of service connection for CAD by the RO.   In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran was earlier  provided legally sufficient VCAA notice in regard to the initial claim for service connection for CAD, VA's duty to notify in regard to the instant claim  was already satisfied.  Accordingly, no further notice is required.

With respect to VA's duty to assist, the Board concludes that all evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  Here, neither the Veteran nor his representative has asserted that there are records outstanding that might be pertinent to the issue on appeal, and the Board does not find that the record indicates any such records are outstanding.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Analysis

The Veteran contends that the award of service connection for CAD should be assigned an earlier effective date.   He has essentially contended that the effective date should go back at least as far as 2002 or 2003, when he was receiving VA cardiac treatment in Florida, including care for myocardial infarctions and coronary artery bypass surgery.  He has alleged that he was discouraged from filing a claim during that time frame in that he was told that doing so would be a waste of time under the laws then in effect.  Additionally, on his October 2012 Form 9, he noted signs of CAD dating all the way back to service.   

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

The Veteran's claim for service connection for ischemic heart disease (CAD) was granted pursuant a liberalizing law.  Effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2011).

It was noted in the Federal Register that VA may pay benefits for periods prior to the effective date in certain circumstances which are set forth in detail in 38 C.F.R. § 3.816(c) and (d), which implement a stipulation and various court orders in the Nehmer class action litigation. 75 Fed. Reg. 53,216 (Aug. 31, 2010).  The Board notes that 38 C.F.R. § 3.816 was revised to include ischemic heart disease as a covered herbicide disease. 78 Fed. Reg. 54,766 (Sept. 6, 2013).

Under 38 C.F.R. § 3.816(c), the effective date of an award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

VA did not deny a claim for service connection for ischemic heart disease (CAD) between September 25, 1985, and May 3, 1989.  The Veteran does not contend otherwise. Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816(c)(1).  VA received the Veteran's formal claim for service connection for heart disease on September 8, 2008.  The effective date for the regulation that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's claim was received by VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  Under 38 C.F.R. § 3.816(c)(2), the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  While the record shows that the Veteran had heart disease prior to September 8, 2008, the record includes neither a formal nor informal claim for service connection for heart disease from May 3, 1989 until September 8, 2008.   Thus, the later date in this case is the date of claim which is September 8, 2008.   Accordingly, an earlier effective date for the award of service connection for ischemic heart disease is not warranted under 38 C.F.R. § 3.816(c)(2).  The law and regulations provide that of the effective date of the award based on a liberalizing law will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(2).

Additionally, there is no legal basis for the assignment of an earlier effective date under any other provision of law pertaining to the assignment of effective dates.  The Board notes that the Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).  No other regulation provides for an effective date earlier than currently assigned.

Likewise, there is no legal basis for the award of an effective date earlier than September 8, 2008, for the award for service connection for CAD.  The effective of the award is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

The Board acknowledges that records prior to September 8, 2008, reflect diagnoses for CAD.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 'the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.').  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  Such circumstances are not shown here.

The Board recognizes the Veteran's assertion that he was advised not to file an earlier claim for service connection for CAD by VA officials who informed him that it would be a waste of his time.  However, even if this assertion is accurate, it does not form a basis for the Board to grant an earlier effective date.  In short, the Board is bound by the controlling statute and regulations, which do not allow for assignment of an effective date that is earlier than the date of his initial claim.  The Board has no authority to grant an earlier effective date based on the Veteran's reliance on advice not to file a claim that would have been received earlier.  See e.g. 38 U.S.C.A. § 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996).  (The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion).   Accordingly, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an earlier date.  Thus, the claim for an earlier effective date is denied.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.816.


ORDER

Entitlement to an effective date earlier than September 8, 2008, for the award of service connection for coronary artery disease, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


